Citation Nr: 0414583	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-04 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a low back disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The appellant had active service from April 1958 to April 
1959.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  The appellant has appealed the initial 
rating that was assigned for his low back disability in that 
rating.  The appellant is, in effect, asking for a higher 
rating effective from the date service connection was 
granted.  Consequently, the Board will consider the entire 
time period in question, from the original grant of service 
connection to the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Thus, the issue is as set out on the title 
page.

In May 2003, a videoconference hearing was held between the 
RO and Washington, D.C. before the undersigned Acting 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b).  A 
transcript of that hearing has been associated with the 
claims file.

Subsequent to his May 2003 Board hearing, the appellant 
submitted additional medical evidence concerning his 
increased rating claim.  He did not provide a written waiver 
of review of that evidence by the agency of original 
jurisdiction and therefore referral to the RO of evidence 
received directly by the Board is required.  38 C.F.R. 
§ 20.1304.  In any case, since the matter is being remanded, 
the RO will have the opportunity to consider the evidence 
submitted to the Board by the appellant in May 2003.

REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case is remanded to 
the RO for action as described below.

In February 2003, the RO received a letter concerning 
treatment from a private chiropractor.  As previously noted, 
the appellant submitted medical evidence dated in 2000 to the 
RO in May 2003.  The January 2003 Statement of the Case (SOC) 
does not reflect a review of that private medical evidence by 
the agency of original jurisdiction.  Since the additional 
private medical evidence in question is neither duplicative 
of other evidence of record nor irrelevant, and since a 
Supplemental Statement of the Case (SSOC) pertaining to that 
evidence has not been issued, this evidence must be referred 
back to the RO.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

During the pendency of this appeal, the portion of the 
Schedule for Rating Disabilities - Musculoskeletal System 
(38 C.F.R. § 4.71a) that involves disabilities of the spine 
was changed.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).  
The change was effective September 26, 2003, and provides new 
criteria for rating disorders of the spine.  Additionally the 
sections for consideration have been renumbered as Diagnostic 
Codes 5235-5243.  In the Board's opinion, the appellant could 
be prejudiced as a result of the Board deciding the claim 
under the new criteria before the RO has done so.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  These 
criteria should be considered by the RO prior to any Board 
decision.  Therefore, in light of the changes to the rating 
criteria for rating the spine, a new examination to fully 
evaluate the service connected lumbar spine disability under 
the old and new regulations should be provided.  
Consideration of orthopedic and neurologic findings is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified below certain assistance that must 
be rendered to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)).  This is required, for 
example, because the September 2002 VCAA notification letter 
to the appellant referred to the evidence required to 
substantiate a claim of service connection, but not to the 
type of evidence needed to substantiate a claim for an 
increased rating for a low back disability.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C. 
A. § § 5102, 5103, and 5103A (West 2002), 
the implementing regulations found at 
38 C.F.R. § 3.159 (2003) and any other 
applicable legal precedent is completed.  
In particular, the RO must notify the 
appellant of the information and evidence 
needed to substantiate his claim for an 
increased rating and of what part of such 
evidence he should obtain and what part 
the RO will yet attempt to obtain on his 
behalf.  He should also be told to 
provide any evidence in his possession 
that is pertinent to his claim on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Charles v. Principi, 
16 Vet. App. 370, 373-374 (2002).  

2.  The RO should contact the Social 
Security Administration (SSA) to obtain 
official documentation of any pertinent 
grant of benefits to the appellant, 
including the List of Exhibits associated 
with any SSA Administrative Law Judge 
(ALJ) decision, as well as copies of all 
of the medical records upon which any 
decision concerning the appellant's 
initial or continuing entitlement to 
benefits was based.  All of these records 
are to be associated with the claims 
file.

3.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for his 
low back disability since 2002, not 
already provided.  After obtaining the 
appropriate signed authorization for 
release of information from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the claim on appeal.  
In particular, the records of treatment 
by Dr. King should be obtained.  All 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

4.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule him for neurologic and 
orthopedic examinations to determine the 
nature and severity of his service-
connected low back disability.  The 
claims file must be made available to the 
examiners for review in connection with 
the examination.  The examiners should 
provide a complete rationale for all 
conclusions reached.  Any special 
diagnostic studies deemed necessary 
should be performed.  The examiners 
should describe all symptomatology due to 
the appellant's service-connected low 
back disability.

The examiners should identify all 
orthopedic and all neurologic 
manifestations of the service-connected 
low back disability.  The examiners 
should also perform tests of joint motion 
against varying resistance.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use of the 
lumbar spine should be described.  The 
examiners should be requested to identify 
any objective evidence of pain and all 
functional loss of the lumbar spine due 
to pain.  The examiners should 
specifically indicate the range of lumbar 
spine motion performed without pain and 
the range of motion accompanied by pain, 
in all planes.  The examiners should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability of the lumbar spine on 
repeated use or during flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiners should so state.  The examiners 
should also provide an opinion concerning 
the impact of the service-connected 
lumbar spine disability on the veteran's 
ability to work.  Reasons and bases for 
all opinions expressed should be 
provided.

5.  Upon receipt of the VA examination 
reports, the RO should conduct a review 
to verify that all requested opinions 
have been offered.  If information is 
deemed lacking, the RO should refer the 
report(s) to the VA examiner(s) for 
corrections or additions.

6.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995) and 38 C.F.R. § 3.321.  The RO 
should also consider the applicability of 
staged ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  All relevant 
evidence of record and legal changes 
should be addressed.  The appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



		
	M. HANNAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


